Exhibit 10.2

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of August 1, 2006 is
entered into between SkyPostal, Inc., a Delaware corporation (the “Company”)
whose address is 7805 NW 15th Street, Miami, Florida 33126, and Albert P.
Hernandez (the “Executive”) whose address is at 14751 Marvin Lane, Southwest
Ranches, Florida 33330.

 

Recitals

 


A.                                   THE COMPANY IS ENGAGED IN INTERNATIONAL
MAIL DISTRIBUTION SERVICES; AND,


 


B.                                     THE COMPANY DESIRES TO EMPLOY THE
EXECUTIVE IN CONNECTION WITH SUCH BUSINESS AND AS CHIEF EXECUTIVE OFFICER AND
PRESIDENT AND THE EXECUTIVE IS WILLING TO ACCEPT SUCH EMPLOYMENT, ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.


 

Agreement

 

In consideration of the foregoing and of the mutual promises set forth in this
Agreement, the Company and the Executive agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS
THE EXECUTIVE AS CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY, AND THE
EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT.


 


2.                                       TERM. THE INITIAL TERM OF THIS
AGREEMENT SHALL BE FOR FIVE (5) YEARS, COMMENCING ON THE DATE HEREOF (THE
“COMMENCEMENT DATE”) AND ENDING ON THE FIFTH ANNIVERSARY OF THE COMMENCEMENT
DATE, SUBJECT TO EARLIER TERMINATION PURSUANT TO THE PROVISIONS OF SECTION 10.
THIS AGREEMENT MAY BE RENEWED THEREAFTER ONLY BY A WRITING DULY EXECUTED BY BOTH
PARTIES


 


3.                                       DUTIES.  DURING THE TERM OF THIS
AGREEMENT, THE EXECUTIVE SHALL SERVE AS CHIEF EXECUTIVE OFFICER AND PRESIDENT OF
THE COMPANY AND SHALL PERFORM ALL DUTIES COMMENSURATE WITH HIS POSITION AND AS
MAY REASONABLY BE ASSIGNED TO HIM FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”). THE EXECUTIVE SHALL REPORT DIRECTLY TO THE BOARD. THE
EXECUTIVE SHALL DEVOTE HIS FULL BUSINESS TIME AND ENERGIES TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND SHALL USE HIS REASONABLE EFFORTS, SKILLS AND
ABILITIES TO PROMOTE THE INTERESTS OF THE COMPANY AND TO DILIGENTLY AND
COMPETENTLY PERFORM THE DUTIES OF HIS POSITION.


 


4.                                       COMPENSATION AND BENEFITS. FROM AND
AFTER THE COMMENCEMENT DATE:


 


(A)                                  BASE SALARY. THE COMPANY SHALL PAY
COMPENSATION TO THE EXECUTIVE AT A GROSS RATE OF $200,000 PER YEAR (AS IN EFFECT
FROM TIME TO TIME, THE “SALARY”) LESS ALL APPLICABLE TAX WITHHOLDINGS, SUBJECT
TO PERIODIC INCREASE FROM TIME TO TIME UPON THE REVIEW AND DETERMINATION OF THE
BOARD IN ITS DISCRETION, WHICH REVIEW SHALL BE CONDUCTED NO LESS FREQUENTLY THAN
ANNUALLY ON OR ABOUT MAY 1ST OF EACH YEAR.  THE EXECUTIVE’S SALARY SHALL BE
PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES AND POLICIES OF THE
COMPANY.


 


(B)                                 BONUS COMPENSATION. THE COMPANY SHALL PAY TO
THE EXECUTIVE BONUS COMPENSATION (“BONUS COMPENSATION”) EQUAL TO THREE PERCENT
(3%) OF THE NET INCOME BEFORE TAXES FOR EACH FISCAL YEAR OF THE COMPANY UP TO A
MAXIMUM AMOUNT OF $500,000 PER EACH FISCAL YEAR, COMMENCING WITH THE CURRENT
FISCAL YEAR OF THE COMPANY, WHICH BONUS SHALL BE PAYABLE BY MARCH 15TH AFTER
CONCLUSION OF EACH FISCAL YEAR.

 

--------------------------------------------------------------------------------



 


(C)                                  VESTING STOCK SALE.  THE EXECUTIVE SHALL
ALSO RECEIVE AN OPTION TO PURCHASE 2,311,440 SHARES OF THE COMPANY’S COMMON
STOCK, $0.0001 PAR VALUE, AT AN EXERCISE PRICE OF US$0.30 PER SHARE.  THE
EXECUTIVE WILL EXECUTE THE PURCHASE OF THESE SHARES AT THE STRIKE PRICE OF
US$0.30 AND THE COMPANY WILL ACCEPT A NOTE FOR PAYMENT OF SAID SHARES AT PRIME
RATE AS REPORTED IN THE WALL STREET JOURNAL ON THE FIRST DAY OF EVERY MONTH.
PAYABLE IN FULL ON NOVEMBER 30, 2010. THE COMPANY WILL RETAIN THE RIGHT TO
REPURCHASE THE UNVESTED SHARES AS FOLLOWS:


 


THE UNVESTED SHARE REPURCHASE RIGHT SHALL TERMINATE WITH RESPECT TO THE UNVESTED
SHARES FOR WHICH IT IS NOT TIMELY EXERCISED. IN ADDITION, THE UNVESTED SHARE
REPURCHASE RIGHT SHALL TERMINATE AND CEASE TO BE EXERCISABLE, AND SUCH PURCHASED
SHARES SHALL CEASE TO BE UNVESTED SHARES AND PURCHASER SHALL THEREUPON ACQUIRE A
VESTED INTEREST THEREIN (SUCH SHARES TO BE HEREINAFTER CALLED THE “VESTED
SHARES”) AS TO ONE-THIRD (1/3) OF PURCHASER’S PURCHASED SHARES ON NOVEMBER 1,
2008 AND EACH OF NOVEMBER 1, 2009; AND NOVEMBER 1, 2010; PROVIDED, HOWEVER, THAT
ONE HUNDRED PERCENT (100%) OF THE PURCHASED SHARES SHALL BECOME VESTED SHARES
UPON THE EARLIEST TO OCCUR OF, (I) LIQUIDITY EVENT, AND (II) TERMINATION OF
PURCHASER’S EMPLOYMENT ARRANGEMENT WITH THE COMPANY WITHOUT “CAUSE”.


 


(D)                                 EMPLOYEE BENEFITS. DURING THE TERM OF THIS
AGREEMENT, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN OR BENEFIT FROM, IN
ACCORDANCE WITH THE ELIGIBILITY AND OTHER PROVISIONS THEREOF, SUCH MEDICAL, LIFE
AND DISABILITY INSURANCE, PENSION, RETIREMENT, LIFE INSURANCE, BONUS, PROFIT
SHARING, 401(K) PLANS OR POLICIES (WHICH SHALL INCLUDE AT A MINIMUM MEDICAL
INSURANCE COVERAGE (HEALTH, DENTAL AND SUPPLEMENTAL INSURANCE) FOR THE EXECUTIVE
AND HIS FAMILY) AND SUCH OTHER BENEFITS AS THE COMPANY MAY MAKE AVAILABLE TO, OR
HAVE IN EFFECT FOR, ITS EXECUTIVE PERSONNEL AND EMPLOYEES FROM TIME TO TIME.


 


(E)                                  LIFE INSURANCE. DURING THE TERM OF THIS
AGREEMENT, THE COMPANY AGREES TO PAY THE QUARTERLY PREMIUMS ON THE EXECUTIVE’S
LIFE INSURANCE POLICY WITH CNA VALLEY FORGE INSURANCE COMPANY.


 


(F)                                    DISABILITY INSURANCE. DURING THE TERM OF
THIS AGREEMENT, THE COMPANY AGREES TO PROVIDE EXECUTIVE WITH DISABILITY
INSURANCE THAT WILL COVER AT LEAST EIGHTY (80%) OF THE EXECUTIVE’S BASE SALARY
IN THE EVENT OF HIS INABILITY TO WORK.


 


(G)                                 DIRECTORS AND OFFICERS LIABILITY INSURANCE.
DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF FIVE (5) YEARS AFTER THE
EXECUTIVE CEASES TO BE A DIRECTOR, THE COMPANY AGREES TO PROVIDE EXECUTIVE WITH
DIRECTORS AND OFFICERS LIABILITY INSURANCE COVERAGE OF A MINIMUM OF $5 MILLION.


 


(H)                                 VACATION. THE EXECUTIVE SHALL BE ENTITLED TO
TWENTY ONE (21) BUSINESS DAYS PAID VACATION IN EACH CALENDAR YEAR AND SHALL ALSO
BE ENTITLED TO PAID SICK LEAVE, HOLIDAYS AND OTHER SIMILAR BENEFITS IN
ACCORDANCE WITH POLICIES OF THE COMPANY FROM TIME TO TIME IN EFFECT FOR ITS
EXECUTIVE PERSONNEL GENERALLY.


 


(I)                                     COMMUNICATIONS EQUIPMENT.  THE COMPANY
ACKNOWLEDGES THAT THE EXECUTIVE HAS PROVIDED HIS OWN PERSONAL LAP TOP AND
CELLULAR TELEPHONE FOR USE IN THE BUSINESS OF THE COMPANY THAT RECEIVES AND
TRANSMITS ELECTRONIC CORRESPONDENCE. THE COMPANY WILL PAY THE EXECUTIVE’S PHONE
SERVICE AND USAGE AND PROVIDE EMAIL SERVICE THRU THE COMPANY’S SERVERS. UPON
TERMINATION OF THIS AGREEMENT, THE COMPANY ACKNOWLEDGES THAT THE CELLULAR

 

2

--------------------------------------------------------------------------------



 


TELEPHONE AND PERSONAL LAP TOP ARE THE EXECUTIVE’S PERSONAL PROPERTY AND SHALL
BE RETAINED BY EXECUTIVE.


 


(J)                                     CAR ALLOWANCE.   IN LIEU OF A COMPANY
CAR, DURING THE TERM OF THIS AGREEMENT, THE COMPANY WILL PAY EXECUTIVE A CAR
ALLOWANCE OF SEVEN HUNDRED DOLLARS (US$700) PER MONTH. ANY REASONABLE
MAINTENANCE EXPENSES SUCH AS REPLACEMENT TIRES, SERVICE MAINTENANCE AND REPAIRS
WILL ALSO BE PAID BY THE COMPANY.  IN ADDITION, DURING THE TERM OF THIS
AGREEMENT, THE CORPORATION SHALL PROVIDE EXECUTIVE WITH A GAS CARD.


 


(K)                                  ASSOCIATION DUES.  DURING THE TERM OF THIS
AGREEMENT, THE CORPORATION MAY PAY REASONABLE INITIATION FEES AND DUES PAYABLE
IN CONNECTION WITH THE EXECUTIVE’S MEMBERSHIP(S) IN THOSE CLUBS AND ACTIVITIES
THAT IN THE OPINION OF THE BOARD ARE IN FURTHERANCE AND DIRECTLY RELATED TO THE
ACTIVE CONDUCT OF THE CORPORATION’S BUSINESS AND ARE CONSISTENT WITH SOUND TAX
PLANNING.


 


(L)                                     FEDERAL INCOME TAX WITHHOLDING. THE
COMPANY SHALL WITHHOLD FROM COMPENSATION, BONUSES AND BENEFITS PAYABLE UNDER
THIS AGREEMENT, OR ARRANGE FOR THE PAYMENT OF, FEDERAL, STATE, LOCAL OR OTHER
TAXES AS REQUIRED PURSUANT TO LAW OR GOVERNMENTAL REGULATION OR RULING.


 


(M)                               INDEMNITY. IN ADDITION TO ANY AND ALL OTHER
INDEMNITY RIGHTS TO WHICH THE EXECUTIVE MAY BE ENTITLED UNDER THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY, OR OTHERWISE, THE EXECUTIVE SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE COMPANY TO THE MAXIMUM EXTENT PERMITTED BY
LAW OR FUTURE LEGISLATION OR BY CURRENT OR FUTURE JUDICIAL OR ADMINISTRATIVE
DECISION (BUT, IN THE CASE OF ANY FUTURE LEGISLATION OR DECISION, ONLY TO THE
EXTENT THAT IT PERMITS THE COMPANY TO PROVIDE BROADER INDEMNIFICATION RIGHTS
THAN PERMITTED PRIOR TO THE LEGISLATION OR DECISION) FOR ANY AND ALL SUCH
DIRECTOR, LOSSES, CLAIMS, SUITS, PROCEEDINGS, ARBITRATIONS, MEDIATIONS,
LIABILITIES, FINES, ASSESSMENTS, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL),
WHETHER SUIT IS INSTITUTED OR NOT AND, IF INSTITUTED, WHETHER AT ANY TRIAL OR
APPELLATE LEVEL (COLLECTIVELY, THE “LIABILITIES”), WHICH MAY ARISE IN CONNECTION
WITH, AS A RESULT OF, OR BASED UPON THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER AS AN EMPLOYEE OR DIRECTOR OR HIS EMPLOYMENT BY THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY DERIVATIVE SUITS OR OTHER SUITS BROUGHT BY OR
ON BEHALF OF THE SHAREHOLDERS OF THE COMPANY.  IN THE EVENT OF ANY CLAIM AGAINST
THE EXECUTIVE WHICH MAY GIVE RISE TO LIABILITIES HEREUNDER, THE EXECUTIVE SHALL
GIVE PROMPT WRITTEN NOTICE THEREOF TO THE COMPANY, AND THE COMPANY SHALL ASSUME
THE DEFENSE THEREOF AT ITS OWN COST AND EXPENSE. COSTS, CHARGES AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) INCURRED BY EXECUTIVE IN DEFENDING A CIVIL OR
CRIMINAL SUIT, ACTION OR PROCEEDING SHALL BE PAID BY THE COMPANY IN ADVANCE OF
THE FINAL DISPOSITION THEREOF UPON RECEIPT OF AN UNDERTAKING TO REPAY ALL
AMOUNTS ADVANCED IF IT IS ULTIMATELY DETERMINED THAT EXECUTIVE IS NOT ENTITLED
TO BE INDEMNIFIED BY THE COMPANY AS AUTHORIZED BY THE ARTICLES OF INCORPORATION,
BYLAWS, THIS AGREEMENT OR OTHERWISE.  IF THIS SUBSECTION, THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY, OR ANY PORTION THEREOF, IS INVALIDATED
ON ANY GROUND BY A COURT OF COMPETENT JURISDICTION, THE COMPANY NEVERTHELESS
SHALL INDEMNIFY EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY ALL PORTIONS OF
THIS SUBSECTION, ARTICLES OF INCORPORATION OR BYLAW THAT HAS NOT BEEN
INVALIDATED AND TO THE FULLEST EXTENT PERMITTED BY LAW.


 


5.                                       REIMBURSEMENT OF BUSINESS EXPENSES.
DURING THE TERM OF THIS AGREEMENT, UPON SUBMISSION OF REASONABLE SUPPORTING
DOCUMENTATION IN ACCORDANCE WITH SUCH GUIDELINES AS MAY BE ESTABLISHED FROM TIME
TO TIME BY THE BOARD, THE EXECUTIVE SHALL BE REIMBURSED BY THE

 

3

--------------------------------------------------------------------------------



 


COMPANY FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY THE EXECUTIVE ON BEHALF
OF THE COMPANY IN CONNECTION WITH THE PERFORMANCE OF SERVICES UNDER THIS
AGREEMENT.  REIMBURSEMENT WILL BE MADE WITHIN THIRTY (30) DAYS OF SUBMISSION OF
PROPERLY DOCUMENTED EXPENSE REPORTS.


 


6.                                       PERSONAL ASSISTANT. DURING THE TERM OF
THIS AGREEMENT, THE EXECUTIVE WILL BE PROVIDED WITH A PERSONAL ASSISTANT,
PROVIDED THAT, THE TOTAL ANNUAL COMPENSATION PACKAGE FOR SUCH PERSONAL ASSISTANT
SHALL NOT EXCEED $20,000. THE EXECUTIVE WILL REIMBURSE THE COMPANY FOR ANY
AMOUNTS PAID IN EXCESS OF THAT.


 


7.                                       LOANS BY EXECUTIVE TO THE COMPANY.  THE
COMPANY ACKNOWLEDGES THAT THE EXECUTIVE HAS MADE SEVERAL PERSONAL LOANS TO THE
COMPANY TOTALING OVER $300,000 THAT ARE HOME EQUITY LOANS SECURED BY THE
EXECUTIVE’S PERSONAL RESIDENCE AND HIS PERSONAL CREDIT CARDS. UPON TERMINATION
OF THIS AGREEMENT FOR ANY REASON WHATSOEVER, ANY AND ALL LOAN AMOUNTS DUE TO THE
EXECUTIVE SHALL BE PAID IN FULL BY THE COMPANY.


 


8.                                       REPRESENTATION OF EXECUTIVE.  THE
EXECUTIVE REPRESENTS AND WARRANTS THAT HE IS NOT A PARTY TO, OR BOUND BY, ANY
AGREEMENT OR COMMITMENT, OR SUBJECT TO ANY RESTRICTION, INCLUDING, BUT NOT
LIMITED TO, AGREEMENTS RELATED TO PREVIOUS EMPLOYMENT CONTAINING CONFIDENTIALITY
OR NON-COMPETE COVENANTS, WHICH NOW OR IN THE FUTURE MAY ADVERSELY AFFECT THE
BUSINESS OF THE COMPANY OR THE PERFORMANCE BY THE EXECUTIVE OF HIS DUTIES UNDER
THIS AGREEMENT.


 


9.                                       COMPANY PROPERTY.


 


(A)                          WITH THE EXCEPTION OF THE “GPS BASED PDA ALGORITHM
PROCESS” DESCRIBED HEREIN, WHICH IT IS ACKNOWLEDGED AND AGREED WAS INVENTED BY
EXECUTIVE PRIOR TO HIS EMPLOYMENT WITH THE COMPANY, THE COMPANY SHALL BE THE
SOLE OWNER OF ALL PRODUCTS AND PROCEEDS RESULTING FROM THE EXECUTIVE’S SERVICES
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, ALL MATERIALS, IDEAS, CONCEPTS,
FORMATS, DEVELOPMENTS, ARRANGEMENTS, PACKAGES, PROGRAMS AND OTHER INTELLECTUAL
PROPERTY THAT THE COMPANY DEVELOPS OR CREATES DURING EXECUTIVE’S EMPLOYMENT
HEREUNDER, FREE AND CLEAR OF ANY CLAIMS BY THE EXECUTIVE (OR ANYONE CLAIMING
UNDER THE EXECUTIVE) OF ANY KIND OR CHARACTER WHATSOEVER. THE EXECUTIVE AGREES,
AT THE REQUEST AND COST OF THE COMPANY, TO EXECUTE SUCH ASSIGNMENTS,
CERTIFICATES OR OTHER INSTRUMENTS AS THE COMPANY MAY FROM TIME TO TIME DEEM
REASONABLY NECESSARY OR DESIRABLE TO EVIDENCE, ESTABLISH, MAINTAIN, PERFECT,
PROTECT, ENFORCE OR DEFEND ITS RIGHT, TITLE AND INTEREST IN OR TO ANY SUCH
PROPERTIES. UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON
WHATSOEVER, ALL DOCUMENTS, RECORDS, NOTEBOOKS, EQUIPMENT, PRICE LISTS,
SPECIFICATIONS, PROGRAMS, CUSTOMER, AND PROSPECTIVE CUSTOMER LIST AND OTHER
MATERIALS WHICH REFER OR RELATE TO ANY ASPECT OF THE COMPANY’S BUSINESS WHICH
ARE IN THE POSSESSION OF THE EXECUTIVE (INCLUDING ALL COPIES THEREOF), SHALL BE
PROMPTLY RETURNED TO THE COMPANY, WITH THE EXCEPTION OF THE ITEMS OF PERSONAL
PROPERTY IDENTIFIED IN SECTION 4(I) ABOVE.  THE COMPANY ACKNOWLEDGES THAT THE
EXECUTIVE HAS DEVELOPED A TECHNOLOGY BEFORE HE WAS EMPLOYED BY THE COMPANY. THE
EXECUTIVE DEVELOPED AN ALGORITHM PROCESS TO LINK A PHYSICAL DESCRIPTIVE ADDRESS
WITH GPS COORDINATES TO GENERATE AN 8 DIGIT ALPHA NUMERIC POSTAL CODE EQUATING
TO THE DESCRIPTIVE ADDRESS. THE EXECUTIVE HAS PERMITTED THE COMPANY TO UTILIZE
THIS PROCESS AND TO FILE A PROCESS PATENT WITH THE US PATENT OFFICE. IN THE
EVENT OF THE EXECUTIVE’S TERMINATION THE COMPANY AGREES TO PERMIT THE EXECUTIVE
TO JOINTLY OWN AND USE THE PROCESS PATENT FILED BY THE COMPANY.

 

4

--------------------------------------------------------------------------------



 


(B)                                 WITH THE EXCEPTION OF THE “GPS BASED PDA
ALGORITHM PROCESS,” THE EXECUTIVE AGREES THAT ALL PROCESSES, COPYRIGHTS,
TRADEMARKS, TECHNOLOGIES AND/OR INVENTIONS (“INVENTIONS”), INCLUDING NEW
CONTRIBUTIONS, IMPROVEMENTS, BRANDS, LOGOS, IDEAS AND DISCOVERIES, WHETHER OR
NOT PATENTABLE OR ELIGIBLE FOR TRADEMARK OR COPYRIGHT PROTECTION, CONCEIVED,
DEVELOPED, INVENTED OR MADE BY HIM DURING HIS EMPLOYMENT BY THE COMPANY SHALL
BELONG TO THE COMPANY, PROVIDED THAT SUCH INVENTIONS GREW OUT OF THE EXECUTIVE’S
WORK WITH THE COMPANY, ARE RELATED IN ANY MANNER TO THE COMPANY’S BUSINESS OR
ARE CONCEIVED OR MADE ON THE COMPANY’S TIME OR WITH THE USE OF THE COMPANY’S
FACILITIES OR MATERIALS. THE EXECUTIVE SHALL (I) PROMPTLY DISCLOSE SUCH
INVENTIONS TO THE COMPANY; (II) ASSIGN TO THE COMPANY AT THE COMPANY’S COST,
WITHOUT ADDITIONAL COMPENSATION, ALL PATENT AND OTHER RIGHTS TO SUCH INVENTIONS
FOR THE UNITED STATES AND FOREIGN COUNTRIES; (III) SIGN ALL PAPERS REASONABLY
NECESSARY TO CARRY OUT THE FOREGOING; AND (IV) AT THE COST OF THE COMPANY AND
SUBJECT TO A REASONABLE PER DIEM, GIVE TESTIMONY IN SUPPORT OF HIS INVENTORSHIP.


 


10.                                 CONFIDENTIALITY; NON-COMPETE.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES THAT AS A RESULT
OF HIS EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE HAS AND WILL CONTINUE TO HAVE
KNOWLEDGE OF, AND ACCESS TO, THE PROPRIETARY AND CONFIDENTIAL INFORMATION OF THE
COMPANY (COLLECTIVELY, THE “CONFIDENTIAL INFORMATION”). ACCORDINGLY, EXCEPT AS
OTHERWISE REQUIRED BY LAW, THE EXECUTIVE SHALL NOT, AT ANY TIME DURING THE TERM
OF THIS AGREEMENT OR FOR A ONE YEAR PERIOD AFTER THE TERMINATION OF THIS
AGREEMENT, USE, REVEAL, REPORT, PUBLISH, TRANSFER OR OTHERWISE DISCLOSE TO ANY
PERSON, ANY OF THE CONFIDENTIAL INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF
THE BOARD, EXCEPT TO RESPONSIBLE OFFICERS, EMPLOYEES, ADVISERS AND CONSULTANTS
OF THE COMPANY AND OTHER RESPONSIBLE PERSONS WHO ARE IN A CONTRACTUAL OR
FIDUCIARY RELATIONSHIP WITH THE COMPANY AND WHO HAVE A “NEED TO KNOW” SUCH
INFORMATION FOR PURPOSES IN THE BEST INTERESTS OF THE COMPANY. FOR PURPOSES
HEREOF; CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY INFORMATION WHICH: (I) AT
THE TIME OF DISCLOSURE IS WITHIN THE PUBLIC DOMAIN; (II) AFTER DISCLOSURE
BECOMES A PART OF THE PUBLIC DOMAIN OR GENERALLY KNOWN WITHIN THE INDUSTRY
THROUGH NO FAULT, ACT OR FAILURE TO ACT, ERROR, EFFORT OR BREACH OF THIS
AGREEMENT BY THE EXECUTIVE; OR (C) IS REQUIRED BY ORDER, STATUTE OR REGULATION,
OF ANY GOVERNMENTAL AUTHORITY TO BE DISCLOSED TO ANY FEDERAL OR STATE AGENCY,
COURT OR OTHER BODY.


 


(B)                                 IF CONFIDENTIAL INFORMATION KNOWN TO THE
EXECUTIVE OR IN HIS POSSESSION IS SUBPOENAED, SUBJECT TO A DEMAND FOR
PRODUCTION, OR ANY OTHER FORM OF LEGAL PROCESS ISSUED WITH RESPECT TO THE
CONFIDENTIAL INFORMATION BY ANY JUDICIAL, REGULATORY, ADMINISTRATIVE,
LEGISLATIVE OR GOVERNMENTAL AUTHORITY, OR ANY OTHER PERSON, THE EXECUTIVE AGREES
TO NOTIFY THE COMPANY PROMPTLY THAT SUCH SUBPOENA, DEMAND OR OTHER LEGAL PROCESS
HAS BEEN RECEIVED. THE EXECUTIVE AGREES TO USE, AT THE COMPANY’S REQUEST AND
EXPENSE, HIS COMMERCIALLY REASONABLE EFFORTS, CONSISTENT WITH THE REQUIREMENTS
OF APPLICABLE LAW, TO PROTECT THE CONFIDENTIAL INFORMATION FROM DISCLOSURE AND
TO COOPERATE WITH THE COMPANY IN SEEKING PROTECTION FROM DISCLOSURE OF THE
CONFIDENTIAL INFORMATION.


 

(c)                                           Upon the termination of this
Agreement, the Executive shall promptly deliver to the Company all originals and
all copies that are in the Executive’s possession or control of the following:
all customer lists, drawings, manuals, letters, notes, notebooks, reports and
all other materials, including those of a secret or confidential nature,
relating to the business of the Company.

 

(d)                                          So long as the Executive remains
employed by the Company and for a

 

5

--------------------------------------------------------------------------------


 

period of six (6) months after the termination of his employment (the
“Restricted Period”), the Executive shall not, directly or indirectly, engage or
have an interest, anywhere in South Florida or any other geographic area where
the Company does business or in which its products are marketed at the time of
termination, alone or in association with others, as principal, officer, agent,
employee, director, partner or stockholder (except as an employee or consultant
of the Company or any of its Affiliates), in any business competitive with the
business engaged in by the Company.  During the Restricted Period, the Executive
shall also not recruit or otherwise solicit or induce any person who is an
employee of the Company to terminate his or her employment with the Company or
hire any person who has left the employ of the Company during the preceding
year.  The ownership or control of up to five percent (5%) of the outstanding
voting securities or securities of any class of a company with a class of
securities registered under the Securities Exchange Act of 1934, as amended,
shall not be deemed to be a violation of the provisions of this Section 10.  In
addition, commercialization of the “GPS Based PDA Algorithm Process” by
Executive shall not be deemed prohibited by this Section 10.  Notwithstanding
the foregoing provisions of this Section 10(d), in the event that (i) the
Executive is terminated for any reason (other than for Cause (as hereinafter
defined)), or (ii) the Company materially breaches this Agreement, the
provisions of this Section 10(d) shall terminate and be of no further force and
effect.

 


11.                                 REMEDIES. THE PARTIES AGREE THAT, IN THE
EVENT OF A BREACH OF THE PROVISIONS OF SECTION 8, THE COMPANY WOULD SUFFER
IRREPARABLE HARM. ACCORDINGLY, THE EXECUTIVE AGREES THAT, IN ADDITION TO ANY
OTHER REMEDIES AVAILABLE TO THE COMPANY, THE COMPANY SHALL BE ENTITLED TO
INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE AND OTHER EQUITABLE RELIEF TO SECURE THE
ENFORCEMENT OF THEREOF. IF ANY PROVISIONS OF SECTION 7 RELATING TO THE TIME
PERIOD, SCOPE OF ACTIVITIES, GEOGRAPHIC AREA OF RESTRICTIONS OR OTHERWISE IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO EXCEED THE MAXIMUM PERMISSIBLE
TIME PERIOD, SCOPE OF ACTIVITIES, GEOGRAPHIC AREA OR OTHER MATTER OF PUBLIC
POLICY, THE MAXIMUM TIME PERIOD, SCOPE OF ACTIVITIES, GEOGRAPHIC AREA OR OTHER
MATTER, AS THE CASE MAY BE, SHALL BE REDUCED TO THE MAXIMUM WHICH SUCH COURT
DEEMS ENFORCEABLE.


 


12.                                 TERMINATION. THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE EXPIRATION OF THE TERM SET FORTH IN SECTION 2 UPON THE
OCCURRENCE OF ANY OF THE EVENTS SET FORTH IN, AND SUBJECT TO THE TERMS OF, THIS
SECTION 10.


 


(A)                                  DEATH. THIS AGREEMENT WILL TERMINATE
IMMEDIATELY AND AUTOMATICALLY UPON THE DEATH OF THE EXECUTIVE.


 


(B)                                 DISABILITY.  THIS AGREEMENT MAY BE
TERMINATED AT THE COMPANY’S OPTION, IMMEDIATELY UPON WRITTEN NOTICE TO THE
EXECUTIVE, IF THE EXECUTIVE SHALL SUFFER A PERMANENT DISABILITY. FOR THE
PURPOSES OF THIS AGREEMENT, THE TERM “ PERMANENT DISABILITY” SHALL HAVE THE
MEANING SET FORTH IN THE COMPANY’S DISABILITY INSURANCE POLICY, AS IN EFFECT
FROM TIME TO TIME, OR IN THE ABSENCE OF SUCH A DEFINITION THEREIN, SHALL MEAN
THE EXECUTIVE’S INABILITY TO PERFORM ONE OR MORE OF HIS ESSENTIAL DUTIES UNDER
THIS AGREEMENT WITH REASONABLE ACCOMMODATION FOR A PERIOD OF 120 CONSECUTIVE
DAYS OR FOR AN AGGREGATE OF 150 DAYS, WHETHER OR NOT CONSECUTIVE, IN ANY TWELVE
MONTH PERIOD (THE “DISABILITY PERIOD”), DUE TO ILLNESS, ACCIDENT OR ANY OTHER
PHYSICAL OR MENTAL INCAPACITY, AS REASONABLY DETERMINED BY A PHYSICIAN SELECTED
IN GOOD FAITH BY THE BOARD.

 

6

--------------------------------------------------------------------------------



 


(C)                                  CAUSE. THIS AGREEMENT MAY BE TERMINATED AT
THE COMPANY’S OPTION, IMMEDIATELY UPON WRITTEN NOTICE TO THE EXECUTIVE FOR
CAUSE. FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN EXECUTIVE’S
(I) CONVICTION FOR FRAUD OR EMBEZZLEMENT; OR (II) WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER (OTHER
THAN AS A RESULT OF TOTAL OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS).  FOR PURPOSES OF THIS AGREEMENT, NO ACT OR FAILURE TO ACT BY EXECUTIVE
SHALL BE DEEMED “WILLFUL” OR “NEGLIGENT” UNLESS DONE, OR ADMITTED TO BE DONE, IN
BAD FAITH OR WITHOUT THE REASONABLE BELIEF THAT THE ACT OR FAILURE TO ACT WAS IN
THE BEST INTEREST OF THE COMPANY. ANY ACT OR FAILURE TO ACT ON THE BASIS OF
AUTHORITY GIVEN BY A RESOLUTION DULY ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS
OR ON THE BASIS OF ADVICE GIVEN BY LEGAL COUNSEL FOR THE COMPANY OR THE
COMPANY’S ACCOUNTANTS SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DONE, OR
OMITTED TO BE DONE, IN GOOD FAITH AND IN THE BEST INTEREST OF THE COMPANY.  IN
ADDITION TO THE FOREGOING, NO TERMINATION OF EXECUTIVE’S EMPLOYMENT SHALL BE FOR
CAUSE UNLESS SUCH TERMINATION SHALL HAVE BEEN AUTHORIZED IN ADVANCE BY A
RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY AND DELIVERED TO
EXECUTIVE FOLLOWING A MEETING OF THE BOARD OF DIRECTORS AT WHICH EXECUTIVE SHALL
HAVE BEEN AFFORDED A REASONABLE OPPORTUNITY TO REFUTE THE PURPORTED GROUNDS FOR
TERMINATION FOR CAUSE.


 


(D)                                 TERMINATION FOR “GOOD REASON”. THE EXECUTIVE
MAY TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT FOR “GOOD REASON.” FOR
PURPOSES OF THIS SECTION 12(D), THE EXECUTIVE SHALL HAVE “GOOD REASON” TO
TERMINATE HIS EMPLOYMENT ANY TIME DURING THE TERM OF THIS AGREEMENT IF, AFTER A
CHANGE IN CONTROL OF THE COMPANY (AS DEFINED BELOW), THE COMPANY (I) ASSIGNS TO
THE EXECUTIVE ANY DUTIES THAT ARE INCONSISTENT WITH THE POSITIONS DESCRIBED IN
SECTION 3 OF THIS AGREEMENT, (II) DIMINISHES SIGNIFICANTLY THE THEN EXISTING
DUTIES OF THE EXECUTIVE WITHOUT THE WRITTEN CONSENT OF THE EXECUTIVE,
(III) REMOVES THE EXECUTIVE FROM OR FAILS TO RE-ELECT THE EXECUTIVE TO THE
POSITIONS DESCRIBED IN SECTION 3 OF THIS AGREEMENT, (IV) MATERIALLY FAILS TO
COMPLY WITH SECTION 4 OF THIS AGREEMENT, OR (V) REQUIRES THE EXECUTIVE TO BE
BASED AT ANY OFFICE OR LOCATION OTHER THAN THE COMPANY’S MIAMI LOCATION WHICH
CHANGE OF LOCATION WOULD REQUIRE THE EXECUTIVE TO COMMUTE A DISTANCE FROM HIS
PRIMARY RESIDENCE IN EXCESS OF THIRTY (30) MILES.


 

For purposes of this Agreement, a “Change in Control” means the occurrence of
any of the following events with respect to the Company: (i) consolidates with,
merges into or with or enters into any pool, joint venture, syndicate or other
combination with another Person (other than an Affiliate), (ii) permits any
Person (other than an Affiliate) to acquire in any manner whatsoever any portion
of its capital stock or other ownership interests equal to or in excess of ten
percent (10%), whether in a single transaction or series of related or unrelated
transactions, (iii) the liquidation or dissolution of the Company or the sale,
lease or other disposition of twenty percent (20%) or more of its business or
assets, in a single transaction or series of transactions, except in the
ordinary course of business, or (iv) entry into a management or similar
agreement with any Person (other than an Affiliate), which provides for the
management of the day to day operations of the Company by any such Person.

 


(E)                                  NOTICE OF TERMINATION. A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE COMMUNICATED BY THE
TERMINATING PARTY BY WRITTEN NOTICE OF TERMINATION (“NOTICE OF TERMINATION”)
THAT SHALL INCLUDE (I) THE DATE SUCH TERMINATION IS TO BE EFFECTIVE; (II) THE
SPECIFIC TERMINATION PROVISION IN THIS SECTION 10 UPON WHICH THE TERMINATING
PARTY HAS RELIED; AND (III) EXCEPT FOR A TERMINATION UNDER SECTION 10(A), THE
FACTS AND CIRCUMSTANCES CLAIMED BY THE TERMINATING PARTY THAT PROVIDE A BASIS
FOR THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION INDICATED
IN THE NOTICE OF TERMINATION.

 

7

--------------------------------------------------------------------------------



 


13.                                 EFFECT OF TERMINATION.


 


(A)                                  UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER SECTION 10(A), 10(B), OR 10(C), THE COMPANY SHALL HAVE NO
FURTHER OBLIGATION UNDER THIS AGREEMENT TO MAKE ANY PAYMENTS TO OR BESTOW ANY
BENEFITS ON THE EXECUTIVE AFTER THE TERMINATION DATE (AS DEFINED BELOW), OTHER
THAN PAYMENTS AND BENEFITS ACCRUED AND DUE AND PAYABLE TO THE EXECUTIVE PRIOR TO
THE TERMINATION DATE AND EXCEPT IN THE EVENT OF A TERMINATION UNDER
SECTION 12(C), THE PRO RATA BONUS COMPENSATION FOR THE FISCAL YEAR THEREAFTER
ENDING.  FOR PURPOSES OF THIS AGREEMENT, “TERMINATION DATE” MEANS (I) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 10(A) OF THIS
AGREEMENT, THE DATE OF THE EXECUTIVE’S DEATH; (II) IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY VIRTUE OF THE EXPIRATION OF THIS AGREEMENT, THE END OF THE
TERM; OR (III) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 10(B), 10(C) OR 10(D), A DATE NOT EARLIER THAN SIXTY (60) DAYS AFTER THE
DATE OF THE EXECUTIVE’S RECEIPT OF NOTICE OF TERMINATION.


 

(b)                                 If after a Change in Control (i) the
Executive’s employment is terminated by the Company without Cause or (ii) is
terminated by the Executive for Good Reason, then  the parties agree that the
provisions of Section 10(d) shall terminate and be of no further force and
effect and, in addition to payments and benefits accrued and due and payable to
the Executive prior to the Termination Date and the pro rata Bonus Compensation
for the fiscal year thereafter ending, the Company shall pay to the Executive as
severance, within five (5) business days after the Termination Date, a lump sum
payment equal to the greater of (i) the balance of his Salary for the remainder
of the existing term of this Agreement, or (ii) one hundred and fifty percent
(150%) of his annual Salary as then in effect.  The Company shall also provide
Executive with all fringe benefits enjoyed by him at the Termination Date (on a
basis consistent with the basis upon which such benefits were provided prior to
such termination), until the second anniversary of the Termination Date or, to
the extent that Executive is not eligible to participate in any Company fringe
benefit plans (by the terms of any such plan), the after tax value of providing
such benefits until the second anniversary of the Termination Date.

 

(c)                                           For the purposes of all retirement
plans of the Company applicable to the Executive and in effect on the date of
the Notice of Termination, the Company shall provide for payment of retirement
or death benefits to the Executive or his surviving spouse that are calculated
to reflect service credits for the period ending on the Termination Date, as
though the Executive were an Executive of the Company throughout this period.

 


(D)                                 UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT FOR ANY REASON, ANY DISABILITY INSURANCE POLICY AND LIFE INSURANCE
POLICY MAINTAINED BY THE COMPANY ON THE EXECUTIVE SHALL BE TRANSFERRED INTO THE
NAME OF THE EXECUTIVE AT NO COST TO THE EXECUTIVE TO THE EXTENT PERMITTED UNDER
SUCH POLICIES.


 


14.                                 INFORMAL DISPUTE RESOLUTION PROCEDURE. 
EXCEPT AS SET FORTH BELOW, THE PARTIES AGREE THAT ANY DISPUTE ARISING OUT OF OR
RELATING TO THE EMPLOYMENT RELATIONSHIP BETWEEN THEM AND/OR THIS AGREEMENT,
INCLUDING THE TERMINATION OF THAT RELATIONSHIP AND ANY DISPUTES AS TO THE
ENFORCEABILITY OR APPLICABILITY OF THIS DISPUTE RESOLUTION PROVISION, SHALL BE
RESOLVED UNDER THE FOLLOWING PROCEDURES:


 


(A)                                  THE PARTY CLAIMING TO BE AGGRIEVED SHALL
FURNISH TO THE OTHER PARTY A WRITTEN STATEMENT OF THE GRIEVANCE IDENTIFYING ANY
WITNESSES OR DOCUMENTS THAT SUPPORT THE GRIEVANCE AND THE RELIEF REQUESTED OR
PROPOSED.

 

8

--------------------------------------------------------------------------------



 


(B)                                 IF THE OTHER PARTY DOES NOT AGREE WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE STATEMENT TO FURNISH PROMPTLY THE
RELIEF REQUESTED OR PROPOSED, OR OTHERWISE DOES NOT SATISFY THE DEMAND OF THE
PARTY CLAIMING TO BE AGGRIEVED WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF THE
STATEMENT, THE PARTIES SHALL PROMPTLY SUBMIT THE DISPUTE TO NONBINDING MEDIATION
BEFORE A MEDIATOR TO BE JOINTLY SELECTED BY THE PARTIES.  THE COMPANY WILL PAY
THE COST OF THE MEDIATION.


 


(C)                                  IF THE MEDIATION DOES NOT PRODUCE A
RESOLUTION OF THE DISPUTE WITHIN FIVE BUSINESS DAYS AFTER MEDIATION COMMENCES,
THE PARTIES HEREBY AGREE TO SUBMIT ANY SUCH DISPUTE, CONTROVERSY OR CLAIM TO
BINDING ARBITRATION IN CONFORMANCE WITH THE J*A*M*S/ENDISPUTE ARBITRATION
RULES AND PROCEDURES FOR EMPLOYMENT DISPUTES (“EMPLOYMENT RULES”) BUT EXPRESSLY
EXCLUDING RULE 20 THEREOF, AND FURTHER PROVIDED THAT, NOTWITHSTANDING RULE 14
THEREOF, THE PARTIES HEREBY AGREE THAT THE LOCATION OF ANY SUCH ARBITRATION
SHALL BE MIAMI, FLORIDA.


 


(D)                                 THE ARBITRATOR SHALL HAVE THE AUTHORITY TO
GRANT ANY RELIEF AUTHORIZED BY LAW OR IN EQUITY; PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF EITHER PARTY TO SEEK TEMPORARY INJUNCTIVE RELIEF
FROM A COURT OF COMPETENT JURISDICTION.  THE ARBITRATOR SHALL NOT HAVE THE
AUTHORITY TO MODIFY, CHANGE OR REFUSE TO ENFORCE THE TERMS OF THIS AGREEMENT.  
ANY RELIEF GRANTED HEREUNDER CAN BE ENFORCED EXCLUSIVELY BY A COURT OF COMPETENT
JURISDICTION IN MIAMI-DADE COUNTY, FLORIDA.  THE PARTIES HEREBY IRREVOCABLY
SUBMIT IN ANY SUCH ARBITRATION SUIT, ACTION OR PROCEEDING TO BE LOCATED IN
MIAMI-DADE COUNTY, FLORIDA, AND WAIVE ANY AND ALL OTHER FORUMS AND OBJECTIONS TO
SUCH JURISDICTION OR VENUE THAT THEY MAY HAVE UNDER THE LAWS OF ANY STATE OR
COUNTRY, INCLUDING, WITHOUT LIMITATION, ANY ARGUMENT THAT JURISDICTION, SITUS
AND/OR VENUE ARE INCONVENIENT OR OTHERWISE IMPROPER.  THE PREVAILING PARTY IN
ANY DISPUTE BETWEEN THE PARTIES, INCLUDING BUT NOT LIMITED TO AN ACTION TO
ENFORCE ARBITRATION OR AN ARBITRATION AWARD, SHALL BE ENTITLED TO AN AWARD OF
REASONABLE ATTORNEY’S FEES AND COSTS, INCLUDING COSTS OF ARBITRATION
NOTWITHSTANDING RULE 27 OF THE EMPLOYMENT RULES.


 

(e)                                  Arbitration shall be the exclusive final
remedy for all disputes between the parties, and the parties agree that no
dispute shall be submitted to arbitration if the party claiming to be aggrieved
has not complied with the preliminary steps in paragraphs (a) and (b) above.

 

(f)                                    Notwithstanding the foregoing, the
Company shall have the right to seek equitable relief pursuant to Section 11 in
the event of a breach of Section 10 of this Agreement.  In such event, the
parties hereby irrevocably submit in any such arbitration suit, action or
proceeding to be located in Miami-Dade County, Florida, and waive any and all
other forums and objections to such jurisdiction or venue that they may have
under the laws of any state or country, including, without limitation, any
argument that jurisdiction, situs and/or venue are inconvenient or otherwise
improper.

 


15.                                 MISCELLANEOUS


 


(A)                                  SURVIVAL. THE PROVISIONS OF SECTIONS 4(G),
(I) AND (M), 5, 7, 8, 9, 10, 11, 13, 14 AND 15 SHALL SURVIVE THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


 


(B)                                 ENTIRE AGREEMENT: COUNTERPARTS. THIS
AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES REGARDING THE
SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS
AGREEMENTS BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER

 

9

--------------------------------------------------------------------------------



 


HEREOF. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL. DELIVERY OF EXECUTED SIGNATURE PAGES HEREOF
BY FACSIMILE TRANSMISSION SHALL CONSTITUTE EFFECTIVE AND BINDING EXECUTION AND
DELIVERY HEREOF.


 


(C)                                  MODIFICATION. THIS AGREEMENT MAY NOT BE
MODIFIED OR TERMINATED ORALLY, AND NO MODIFICATION, TERMINATION OR ATTEMPTED
WAIVER OF ANY OF THE PROVISIONS HEREOF SHALL BE BINDING UNLESS IN WRITING AND
SIGNED BY THE PARTIES HERETO; PROVIDED, HOWEVER, THAT EXECUTIVE’S COMPENSATION
MAY BE INCREASED AT ANY TIME BY THE COMPANY WITHOUT IN ANY WAY AFFECTING ANY OF
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, WHICH IN ALL OTHER RESPECTS
SHALL REMAIN IN FULL FORCE AND EFFECT


 


(D)                                 WAIVER. FAILURE OF A PARTY TO ENFORCE ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME PERFORMANCE
OF ANY OF THE OBLIGATIONS HEREOF SHALL NOT BE CONSTRUED TO BE A WAIVER OF SUCH
PROVISIONS BY SUCH PARTY NOR TO IN ANY WAY AFFECT THE VALIDITY OF THIS AGREEMENT
OR SUCH PARTY’S RIGHT THEREAFTER TO ENFORCE ANY PROVISION OF THIS AGREEMENT, NOR
TO PRECLUDE SUCH PARTY FROM TAKING ANY OTHER ACTION AT ANY TIME WHICH IT WOULD
LEGALLY BE ENTITLED TO TAKE. ALL WAIVERS TO BE EFFECTIVE MUST BE SIGNED BY THE
WAIVING PARTY.


 


(E)                                  SUCCESSORS AND ASSIGNS.  NEITHER PARTY
SHALL HAVE THE RIGHT TO ASSIGN THIS PERSONAL AGREEMENT, OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER, WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY. SUBJECT
TO THE FOREGOING, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, HEIRS,
EXECUTORS, BENEFICIARIES, ESTATES, PERSONAL REPRESENTATIVES, LEGATEES,
SUCCESSORS AND PERMITTED ASSIGNS.


 


(F)                                    ADDITIONAL ACTS. THE EXECUTIVE AND THE
COMPANY EACH AGREES TO EXECUTE, ACKNOWLEDGE AND DELIVER AND FILE, OR CAUSE TO BE
EXECUTED, ACKNOWLEDGED AND DELIVERED AND FILED, ANY AND ALL FURTHER INSTRUMENTS,
AGREEMENTS OR DOCUMENTS AS MAY BE REASONABLY NECESSARY OR EXPEDIENT IN ORDER TO
CONSUMMATE THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT AND TO DO ANY AND ALL
FURTHER ACTS AND THINGS AS MAY BE REASONABLY NECESSARY OR EXPEDIENT IN ORDER TO
CARRY OUT THE PURPOSE AND INTENT OF THIS AGREEMENT.


 


(G)                                 COMMUNICATIONS. ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE TIME PERSONALLY DELIVERED OR FIVE DAYS
AFTER BEING DEPOSITED IN THE UNITED STATES MAIL ENCLOSED IN A REGISTERED OR
CERTIFIED POSTAGE PREPAID ENVELOPE AND ADDRESSED TO THE ADDRESSES SET FORTH
BELOW, OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY SPECIFY BY NOTICE TO THE OTHER
PARTY; PROVIDED, HOWEVER, THAT ANY NOTICE OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON RECEIPT.


 

To the Company:

 

SkyPostal, Inc.

 

 

7805 NW 15th Street,

 

 

Miami, FL 33126

 

 

 

To the Executive:

 

Albert P. Hernandez

 

 

14751 Marvin Lane

 

 

Fort Lauderdale, FL 33330

 

 

 

With a copy to :

 

Hunton & Williams

 

 

1111 Brickell Avenue, Suite 2500

 

 

Miami, Florida 33131

 

 

Attn : Abigail C. Watts-FitzGerald, Esq.

 

10

--------------------------------------------------------------------------------


 


(H)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE INVALID, VOID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
AND ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT AND THE PROVISION
HELD TO BE INVALID OR UNENFORCEABLE SHALL BE ENFORCED AS NEARLY AS POSSIBLE
ACCORDING TO ITS ORIGINAL TERMS AND INTENT TO ELIMINATE SUCH INVALIDITY OR
UNENFORCEABILITY.


 


(I)                                     GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.


 


(J)                                     DEFINITIONS.  FOR PURPOSES HEREOF,
(I) AN “AFFILIATE” OF ANY PERSON MEANS ANY PERSON OR GROUP (NOW OR HEREAFTER
EXISTING) CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH, THE SPECIFIED
PERSON OR ENTITY. AND “CONTROL” OF A PERSON OR ENTITY (INCLUDING, WITH
CORRELATIVE MEANING, THE TERMS “CONTROL BY” AND “UNDER COMMON CONTROL WITH”)
MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF AN ENTITY OR INDIVIDUAL, WHETHER
THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT, OR OTHERWISE, AND
(II) A “PERSON” MEANS ANY INDIVIDUAL, PARTNERSHIP, FIRM, TRUST, ASSOCIATION,
CORPORATION, JOINT VENTURE, JOINT STOCK COMPANY, UNINCORPORATED ORGANIZATION,
LIMITED LIABILITY COMPANY, LIMITED LIABILITY PARTNERSHIP, GOVERNMENTAL AUTHORITY
OR OTHER ENTITY OR ORGANIZATION.


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date set forth above.

 

 

 

SkyPostal, Inc.

 

 

 

 

 

 

By:

 

 

 

Name: A.J. Hernandez

 

 

 

Title:   Chief Operating Officer

 

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

Albert P. Hernandez

 

 

11

--------------------------------------------------------------------------------